Exhibit 10.2

EXECUTION VERSION

AMENDMENT NO. 8 TO CREDIT AGREEMENT

AMENDMENT NO. 8, dated as of February 9, 2016 (this “Amendment”), by and among
the Co-Borrowers, the Guarantors, the Parent GP, the Incremental Revolving
Credit Lenders (as defined below) and the Administrative Agent, to the Credit
Agreement, dated as of November 4, 2011, as amended by Amendment No. 1 to Credit
Agreement, dated November 7, 2012, Amendment No. 2 to Credit Agreement, dated
June 14, 2013, Amendment No. 3 to Credit Agreement, dated October 28, 2013,
Amendment No. 4 to Credit Agreement, dated November 15, 2013, Amendment No. 5 to
Credit Agreement, dated January 22, 2014, Amendment No. 6 to Credit Agreement,
dated March 10, 2015, and Amendment No. 7 to Credit Agreement, dated February 9,
2016, and as further amended, supplemented or otherwise modified from time to
time, among CHIRON MERGER SUB, INC., a Texas corporation, KINETIC CONCEPTS,
INC., a Texas corporation (the “Lead Borrower”), KCI USA, INC., a Delaware
corporation (“KCI USA” and, together with the Lead Borrower, the
“Co-Borrowers”), CHIRON HOLDINGS, INC., a Delaware corporation, CHIRON TOPCO,
INC., a Delaware corporation, ACELITY L.P. INC., a Guernsey limited partnership,
solely with respect to Sections 5.01 through 5.04, 7.13 and 8.01 of the Credit
Agreement, CHIRON GUERNSEY GP CO. LIMITED, a Guernsey limited company, BANK OF
AMERICA, N.A., as administrative agent, collateral agent, letter of credit
issuer and swing line lender, and each lender from time to time party thereto
(the “Credit Agreement”). Terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement as amended hereby
unless otherwise defined herein.

W I T N E S S E T H:

WHEREAS, the Co-Borrowers have requested an amendment to the Credit Agreement
pursuant to which certain provisions of the Credit Agreement will be amended as
set forth herein;

WHEREAS, pursuant to Section 2.06(a) of the Credit Agreement, the Co-Borrowers
have permanently reduced the unused Non-Extended Revolving Credit Commitments by
an aggregate amount of $55,000,000;

WHEREAS, each institution that executes this Amendment as an Incremental
Revolving Credit Lender has agreed to provide Incremental Revolving Commitments
pursuant to Section 2.14 of the Credit Agreement in accordance with the terms
and subject to the conditions set forth herein;

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

ARTICLE I

Amendments

Subject to the occurrence of the Amendment No. 8 Effective Date (as defined
below):

(a) Section 1.01 of the Credit Agreement is hereby amended by inserting in
appropriate alphabetical order the following new definitions:

“Amendment No. 8” means Amendment No. 8 to this Agreement dated as of February
9, 2016.

“Amendment No. 8 Effective Date” means February 9, 2016, the date of
effectiveness of Amendment No. 8.



--------------------------------------------------------------------------------

(b) The definition of “Extended Revolving Credit Commitment” in the Credit
Agreement is hereby amended by replacing the reference to “shall be
$116,333,333.33 on the Amendment No. 7 Effective Date” therein with a reference
to “shall be $171,333,333.33 on the Amendment No. 8 Effective Date”.

(c) The definition of “Non-Extended Revolving Credit Commitment” in the Credit
Agreement is hereby amended by replacing the reference to “shall be
$83,666,666.67 on the Amendment No. 7 Effective Date” therein with a reference
to “shall be $28,666,666.67 on the Amendment No. 8 Effective Date”.

(d) Schedule 2.01(c) to the Credit Agreement is, effective as of the Amendment
No. 8 Effective Date, hereby replaced in its entirety with the table attached as
Annex A hereto.

ARTICLE II

Incremental Revolving Commitments

(a) On the Amendment No. 8 Effective Date, each institution that has executed
and delivered a counterpart to this Amendment as an “Incremental Revolving
Credit Lender” (each, an “Incremental Revolving Credit Lender”) shall become the
holder of an Extended Revolving Credit Commitment, subject to all of the rights,
obligations, terms and conditions thereto under the Credit Agreement, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such institution’s name on Annex B hereto (each such Extended
Revolving Credit Commitment, an “Incremental Revolving Credit Commitment”), as
such amount may be adjusted from time to time in accordance with the Credit
Agreement.

(b) For the avoidance of doubt, the Incremental Revolving Credit Commitment of
each Incremental Revolving Credit Lender provided pursuant to this Amendment
shall be in addition to any Extended Revolving Credit Commitment of any such
Incremental Revolving Credit Lender existing prior to the Amendment No. 8
Effective Date. The total Extended Revolving Credit Commitment of each
Incremental Revolving Credit Lender shall be the amount set forth opposite such
Incremental Revolving Credit Lender’s name on Annex A hereto under the caption
“Extended Revolving Credit Commitment”

ARTICLE III

Conditions to Effectiveness

Section 3.1. Each Incremental Revolving Credit Lender that submits an executed
counterpart hereto acknowledges and agrees that in the absence of a change to
the terms and conditions of this Amendment, in each case that is (x) materially
adverse to the Incremental Revolving Credit Lenders and (y) made after the
submission of such executed counterpart, such submission is irrevocable.

Section 3.2. This Amendment shall become effective on the date (the “Amendment
No. 8 Effective Date”) on which:

(a) The Administrative Agent (or its counsel) shall have received from (i) the
Administrative Agent, (ii) each Incremental Revolving Credit Lender and
(iii) each Loan Party and the Parent GP, (x) a counterpart of this Amendment
signed on behalf of such party or

 

-2-



--------------------------------------------------------------------------------

(y) written evidence satisfactory to the Administrative Agent (which may include
a telecopy or other electronic transmission of a signed signature page of this
Amendment) that such party has signed a counterpart of this Amendment.

(b) The Administrative Agent shall have received, on behalf of itself, the
Collateral Agent, the Lenders and each L/C Issuer on the Amendment No. 8
Effective Date, a written opinion of (i) Kirkland & Ellis LLP, New York counsel
to the Loan Parties and (ii) Dykema Cox Smith, Texas counsel to the Loan
Parties, in each case (A) dated as of the Amendment No. 8 Effective Date, (B)
addressed to each L/C Issuer on the Amendment No. 8 Effective Date, the
Administrative Agent, the Collateral Agent and the Lenders and (C) in form and
substance reasonably satisfactory to the Administrative Agent.

(c) The Administrative Agent shall have received a copy of the certificate or
articles of incorporation, certificate of limited partnership, certificate of
formation or other equivalent organizational documents, including all amendments
thereto, of each Loan Party and the Parent GP, (A) in the case of a corporation,
certified as of a recent date by the Secretary of State (or other similar
official) of the jurisdiction of its organization, and a certificate as to the
good standing (to the extent such concept or a similar concept exists under the
laws of such jurisdiction) of each such Loan Party or the Parent GP as of a
recent date from such Secretary of State (or other similar official) or (B) in
the case of a partnership or limited liability company, certified by the
Secretary or Assistant Secretary of each such Loan Party or the Parent GP, or in
the alternative (other than in the case of the Co-Borrowers), a certificate
stating that such certificate or articles of incorporation or organization have
not been amended since the Amendment No. 7 Effective Date.

(d) The Administrative Agent shall have received in the case of each Loan Party
and the Parent GP a certificate of the Secretary or Assistant Secretary or
similar officer of each Loan Party and the Parent GP dated the Amendment No. 8
Effective Date and certifying (i) that attached thereto is a true and complete
copy of the bylaws (or partnership agreement, limited liability company
agreement or other equivalent governing documents) of such Loan Party or the
Parent GP as in effect on the Amendment No. 8 Effective Date and at all times
since a date prior to the date of the resolutions described in clause (ii) below
or in the alternative (other than in the case of the Co-Borrowers), certifying
that such bylaws (or partnership agreement, limited liability company agreement
or other equivalent governing documents) have not been amended since the
Amendment No. 7 Effective Date, (ii) that attached thereto is a true and
complete copy of resolutions duly adopted by the Board of Directors of such Loan
Party or the Parent GP (or its managing general partner, managing member or
equivalent) authorizing the execution, delivery and performance of this
Amendment or any other document delivered in connection herewith to which such
person is a party and, in the case of the Co-Borrowers, the borrowings
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect on the Amendment No. 8 Effective Date,
(iii) that the certificate or articles of incorporation, certificate of limited
partnership, articles of incorporation, certificate of formation or other
equivalent organizational documents of such Loan Party or the Parent GP has not
been amended since the date of the last amendment thereto disclosed pursuant to
clause (i) above, (iv) as to the incumbency and specimen signature of each
officer executing this Amendment or any other document delivered in connection
herewith on behalf of such Loan Party or the Parent GP, and (v) as to the
absence of any pending proceeding for the dissolution or liquidation of such
Loan Party or the Parent GP.

(e) The Administrative Agent shall have received in the case of each Loan Party
and the Parent GP a certificate of a director or an officer as to the incumbency
and specimen signature of the Secretary or Assistant Secretary or similar
officer executing the certificate pursuant to clause (b) above.

 

-3-



--------------------------------------------------------------------------------

(f) The Co-Borrowers shall have paid to the Administrative Agent for the account
of each Incremental Revolving Credit Lender a fee equal to 1.00% of the
Incremental Revolving Credit Commitment of such Incremental Revolving Credit
Lender on the Amendment No. 8 Effective Date. All other fees and expenses due to
the Administrative Agent and the Lenders required to be paid on the Amendment
No. 8 Effective Date shall have been paid. All reasonable costs and expenses
(including, without limitation, the reasonable fees, charges and disbursements
of counsel for the Administrative Agent) of the Administrative Agent in
connection with this Amendment and the transactions contemplated hereby shall
have been paid, to the extent invoiced.

(g) The representations and warranties set forth in the Loan Documents shall be
true and correct in all material respects as of the date hereof, as applicable,
with the same effect as though made on and as of such date, except to the extent
such representations and warranties expressly relate to an earlier date (in
which case such representations and warranties shall be true and correct in all
material respects as of such earlier date); provided that any representation and
warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language shall be true and correct (after giving effect to any
qualification therein) in all respects on such respective dates.

(h) At the time of and immediately after giving effect to this Amendment, no
Default or Event of Default shall exist or would result from this Amendment.

(i) The Administrative Agent shall have received a certificate, dated the
Amendment No. 8 Effective Date and signed by a Responsible Officer of the Lead
Borrower, confirming compliance with the conditions set forth in paragraphs (g)
and (h) of this Section 3.2.

(j) The Amendment No. 7 Effective Date shall have occurred.

(k) The Co-Borrowers shall have permanently reduced the unused Non-Extended
Revolving Credit Commitments by an aggregate amount of $55,000,000 in accordance
with Section 2.06(a) of the Credit Agreement.

(l) The Administrative Agent shall have received a “Life-of-Loan” flood
determination notice for each real property encumbered by a Mortgage and, if
such real property is located in a special flood hazard area, the Administrative
Agent shall have received (x) a notice about special flood hazard area status
and flood disaster assistance duly executed by the Borrowers and (y) evidence of
flood insurance required by the Credit Agreement.

The Administrative Agent shall notify the Lead Borrower and the Lenders of the
Amendment No. 8 Effective Date. Notwithstanding the foregoing, the amendments
effected hereby shall not become effective, and will automatically terminate, if
each of the conditions set forth or referred to in this Section 3.2 has not been
satisfied at or prior to 5:00p.m., New York City time, on February 9, 2016.

 

-4-



--------------------------------------------------------------------------------

ARTICLE IV

Specified Provisions.

The Co-Borrowers and each other Loan Party hereby confirm and agree that, from
and after the Amendment No. 8 Effective Date, the Company shall not, nor shall
it permit any of its Restricted Subsidiaries to: (a) after giving effect to the
Associated Transactions (as defined in Amendment No. 7), incur Incremental Term
Loans, establish Incremental Revolving Commitments or otherwise incur Permitted
First Lien Secured Debt or Permitted Alternative Incremental Facilities Debt
pursuant to the capacity provided by subclause (x) of the proviso to the first
sentence of Section 2.14(a) of the Credit Agreement, whether through Section
2.14 of the Credit Agreement or through Section 7.03(t) of the Credit Agreement;
(b) create, incur, assume or suffer to exist any Indebtedness pursuant to the
capacity provided by Section 7.03(s) of the Credit Agreement in an aggregate
principal amount exceeding $75,000,000 at any one time outstanding; (c) declare
or make, directly or indirectly, any Restricted Payment pursuant to Section
7.06(j) or Section 7.06(l) of the Credit Agreement; and/or (d) prepay, redeem,
purchase, defease or otherwise satisfy prior to the scheduled maturity thereof
in any manner (X) the Senior Unsecured Notes, (Y) the Senior Secured Notes or
(Z) any Subordinated Debt pursuant to Section 7.09(a)(iii) or Section
7.09(a)(iv) of the Credit Agreement. Each Loan Party hereby confirms and agrees
that any failure to perform or observe any covenant or agreement contained in
the previous sentence shall constitute an Event of Default under Section 8.01(b)
of the Credit Agreement.

ARTICLE V

Representations and Warranties.

After giving effect to the amendments contained herein, on the Amendment No. 8
Effective Date, the Co-Borrowers hereby confirm that: (a) this Amendment has
been duly authorized, executed and delivered by each Loan Party and the Parent
GP and constitutes the legal, valid and binding obligation of each Loan Party
and the Parent GP enforceable against it in accordance with its terms, except as
such enforceability may be limited by Debtor Relief Laws and by general
principles of equity; (b) the representations and warranties set forth in
Article V of the Credit Agreement are true and correct in all material respects
on and as of the Amendment No. 8 Effective Date with the same effect as though
made on and as of the Amendment No. 8 Effective Date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties were true and correct in all material
respects as of such earlier date); provided that any representation and warranty
that is qualified as to “materiality,” “Material Adverse Effect” or similar
language shall be true and correct (after giving effect to any qualification
therein) in all respects on such respective dates; and (c) no Default or Event
of Default has occurred and is continuing under the Credit Agreement.

ARTICLE VI

Post-Closing Requirements

Within ninety (90) days after the Amendment No. 8 Effective Date, unless waived
or extended by the Administrative Agent in its sole discretion, with respect to
each real property encumbered by a Mortgage, the Administrative Agent shall have
received, with respect to the existing Mortgages, the following, in each case in
form and substance reasonably acceptable to the Administrative Agent:

(i) an amendment to the existing Mortgage (the “Mortgage Amendment”) to reflect
the matters set forth in this Amendment, duly executed and acknowledged by the
applicable Loan Party, and in form for recording in the recording office where
such Mortgage was recorded, together with such certificates, affidavits,
questionnaires or returns as shall be required in connection with the recording
or filing thereof under applicable law;

 

-5-



--------------------------------------------------------------------------------

(ii) a favorable opinion, addressed to the Administrative Agent and the Secured
Parties;

(iii) a form T-38 endorsement, if available, and/or a title search with respect
to the Mortgaged Property; and

(iv) evidence of payment by the Borrowers of all search, title insurance and
examination charges, escrow charges and related charges, mortgage recording
taxes, fees, charges, costs and expenses required by this Article VI.

ARTICLE VII

Miscellaneous

Section 7.1. Continuing Effect; No Other Amendments or Waivers. This Amendment
shall not constitute an amendment or waiver of or consent to any provision of
the Credit Agreement and the other Loan Documents except as expressly stated
herein and shall not be construed as an amendment, waiver or consent to any
action on the part of the Loan Parties or the Parent GP that would require an
amendment, waiver or consent of the Administrative Agent or the Lenders except
as expressly stated herein. Except as expressly waived hereby, the provisions of
the Credit Agreement and the other Loan Documents are and shall remain in full
force and effect in accordance with their terms. This Amendment shall constitute
a “Loan Document” for all purposes of the Credit Agreement and the other Loan
Documents.

Section 7.2. Counterparts. This Amendment may be executed in any number of
separate counterparts by the parties hereto (including by telecopy or via
electronic mail), each of which counterparts when so executed shall be an
original, but all the counterparts shall together constitute one and the same
instrument.

Section 7.3. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

Section 7.4. Reaffirmation. Each Loan Party, and with respect to clause (i)
below the Parent GP, hereby expressly acknowledges the terms of this Amendment
and reaffirms, as of the date hereof, (i) the covenants and agreements contained
in each Loan Document to which it is a party, including, in each case, such
covenants and agreements as in effect immediately after giving effect to this
Amendment and the transactions contemplated hereby and (ii) its guarantee of the
Obligations under each Guaranty, as applicable, and its grant of Liens on the
Collateral to secure the Obligations pursuant to the Collateral Documents.

Section 7.5. Solely for purposes of determining withholding Taxes imposed under
FATCA, from and after the Amendment No. 8 Effective Date, the Co-Borrowers and
the Administrative Agent shall treat (and the Revolving Credit Lenders hereby
authorize the Administrative Agent to treat) the Credit Agreement and all
advances made under the Revolving Credit Facility, including any advances
already outstanding, as not qualifying as “grandfathered obligations” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

 

-6-



--------------------------------------------------------------------------------

Section 7.6. On and after the Amendment No. 8 Effective Date, each reference in
the Credit Agreement to “this Agreement,” “hereunder,” “hereof” or words of like
import referring the Credit Agreement, and each reference in the Notes and each
of the other Loan Documents to “the Credit Agreement,” “thereunder,” “thereof”
or words of like import referring to the Credit Agreement, shall mean and be a
reference to the Credit Agreement, as amended by this Amendment.

[signature pages follow]

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers as of the date first
above written.

 

KINETIC CONCEPTS, INC., as the Lead Borrower By:  

/s/ Thomas W. Casey

  Name:   Thomas W. Casey   Title:   Treasurer KCI USA, INC., as Co-Borrower By:
 

/s/ Thomas W. Casey

  Name:   Thomas W. Casey   Title:   Treasurer CHIRON HOLDINGS, INC., as
Holdings By:  

/s/ Thomas W. Casey

  Name:   Thomas W. Casey   Title:   Treasurer CHIRON TOPCO, INC., as Topco By:
 

/s/ Thomas W. Casey

  Name:   Thomas W. Casey   Title:   Treasurer

 

[Signature Page to Amendment No. 8]



--------------------------------------------------------------------------------

KCI ANIMAL HEALTH, LLC KCI HOLDING COMPANY, INC. KCI HOMECARE, INC. KCI
INTERNATIONAL, INC. KCI LICENSING, INC. KCI PROPERTIES LIMITED KCI REAL
HOLDINGS, L.L.C. KCI REAL PROPERTY LIMITED KCI USA REAL HOLDINGS, L.L.C.
TECHNIMOTION, LLC KCI IMPORTS, INC., as a Guarantor By:  

/s/ Thomas W. Casey

  Name:   Thomas W. Casey   Title:   Treasurer LIFECELL CORPORATION, as a
Guarantor By:  

/s/ Thomas W. Casey

  Name:   Thomas W. Casey   Title:   Treasurer

 

[Signature Page to Amendment No. 8]



--------------------------------------------------------------------------------

ACELITY L.P. INC., as Parent By:   CHIRON GUERNSEY GP CO. LIMITED,   Its:  
General Partner By:  

/s/ Thomas W. Casey

  Name:   Thomas W. Casey   Title:   Director CHIRON GUERNSEY GP CO. LIMITED, as
the Parent GP By:  

/s/ Thomas W. Casey

  Name:   Thomas W. Casey   Title:   Director

 

[Signature Page to Amendment No. 8]



--------------------------------------------------------------------------------

  BANK OF AMERICA, N.A.,   as Administrative Agent, Collateral Agent, L/C Issuer
and Swing Line Lender By:  

/s/ Alysa Trakas

  Name:   Alysa Trakas   Title:   Director

 

[Signature Page to Amendment No. 8]



--------------------------------------------------------------------------------

INCREMENTAL REVOLVING CREDIT LENDER SIGNATURE PAGE

By executing a counterpart to this Amendment as an Incremental Revolving Credit
Lender, the undersigned institution agrees (A) to the terms of the Amendment and
the Credit Agreement as amended thereby and (B) on the terms and subject to the
conditions set forth in the Amendment and the Credit Agreement as amended
thereby, to extend Incremental Revolving Credit Commitments in the amount set
forth under such institution’s signature below on the line titled “Incremental
Revolving Credit Commitment”.

 

Name of Institution:

    SunTrust Bank     as an Incremental Revolving Credit Lender     By:  

/s/ Ben Cumming

      Name:   Ben Cumming       Title:   Director     If a second signature is
necessary:     By:  

 

      Name:         Title:  

Incremental Revolving Credit Commitment: $ 5,000,000

 

[Signature Page to Amendment No. 8]



--------------------------------------------------------------------------------

INCREMENTAL REVOLVING CREDIT LENDER SIGNATURE PAGE

 

By executing a counterpart to this Amendment as an Incremental Revolving Credit
Lender, the undersigned institution agrees (A) to the terms of the Amendment and
the Credit Agreement as amended thereby and (B) on the terms and subject to the
conditions set forth in the Amendment and the Credit Agreement as amended
thereby, to extend Incremental Revolving Credit Commitments in the amount set
forth under such institution’s signature below on the line titled “Incremental
Revolving Credit Commitment”.

 

Name of Institution:

    GOLDMAN SACHS LENDING PARTNERS LLC,     as an Incremental Revolving Credit
Lender     By:  

/s/ Rebecca Kratz

      Name:   Rebecca Kratz       Title:   Authorized Signatory     If a second
signature is necessary:     By:  

 

      Name:         Title:  

Incremental Revolving Credit Commitment: $ 25,000,000.00

 

[Signature Page to Amendment No. 8]



--------------------------------------------------------------------------------

INCREMENTAL REVOLVING CREDIT LENDER SIGNATURE PAGE

 

By executing a counterpart to this Amendment as an Incremental Revolving Credit
Lender, the undersigned institution agrees (A) to the terms of the Amendment and
the Credit Agreement as amended thereby and (B) on the terms and subject to the
conditions set forth in the Amendment and the Credit Agreement as amended
thereby, to extend Incremental Revolving Credit Commitments in the amount set
forth under such institution’s signature below on the line titled “Incremental
Revolving Credit Commitment”.

 

Name of Institution:

    Nomura Corporate Funding Americas, LLC,     as an Incremental Revolving
Credit Lender     By:  

/s/ Carl Mayer

      Name:   Carl Mayer       Title:   Managing Director     If a second
signature is necessary:     By:  

 

      Name:         Title:  

Incremental Revolving Credit Commitment: $ 25.0 million

 

[Signature Page to Amendment No. 8]



--------------------------------------------------------------------------------

ANNEX A

 

Lender

   Extended Revolving
Credit Commitment      Non-Extended Revolving
Credit Commitment  

Bank of America, N.A.

   $ 25,000,000.00       $ 0.00   

Morgan Stanley Bank, N.A.

   $ 0.00       $ 11,763,612.22   

Credit Suisse AG, Cayman Islands Branch

   $ 34,333,333.33       $ 0.00   

Credit Suisse Asset Management

   $ 0.00       $ 8,565,737.05   

Royal Bank of Canada

   $ 24,000,000.00       $ 0.00   

UBS AG, Stamford Branch

   $ 8,000,000.00       $ 0.00   

SunTrust Bank

   $ 30,000,000.00       $ 0.00   

HSBC Bank USA, National Association

   $ 0.00       $ 5,139,442.23   

Black Diamond Capital Management LLC

   $ 0.00       $ 2,855,245.69   

JMP Credit Advisors LLC

   $ 0.00       $ 342,629.48   

Goldman Sachs Lending Partners LLC

   $ 25,000,000.00       $ 0.00   

Nomura Corporate Funding Americas, LLC

   $ 25,000,000.00       $ 0.00      

 

 

    

 

 

 

Total

   $ 171,333,333.33       $ 28,666,666.67      

 

 

    

 

 

 



--------------------------------------------------------------------------------

ANNEX B

 

Lender

   Incremental Revolving Credit
Commitment  

SunTrust Bank

   $ 5,000,000.00   

Goldman Sachs Lending Partners LLC

   $ 25,000,000.00   

Nomura Corporate Funding Americas, LLC

   $ 25,000,000.00      

 

 

 

Total

   $ 55,000,000.00      

 

 

 